People v Trimble (2017 NY Slip Op 04301)





People v Trimble


2017 NY Slip Op 04301


Decided on May 31, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 31, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
LEONARD B. AUSTIN
ROBERT J. MILLER
BETSY BARROS, JJ.


2016-00031
 (Ind. No. 222/15)

[*1]The People of the State of New York, respondent, 
vAnthony Trimble, appellant.


Judah Maltz, Kew Gardens, NY, for appellant.
Madeline Singas, District Attorney, Mineola, NY (Yael V. Levy and Donald Berk of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Nassau County (Grella, J.), rendered December 10, 2015, convicting him of criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's contention that the Supreme Court did not conduct a sufficient inquiry of a juror who requested a leave of absence in order to attend the funeral of his brother-in-law's mother is unpreserved for appellate review, as the defendant admittedly never requested such an inquiry (see CPL 470.05[2]; People v Hicks, 6 NY3d 737, 739; People v Mebane, 70 AD3d 724, 724-725; People v Morales, 36 AD3d 631, 632). In any event, the contention is without merit (see People v Argendorf, 76 AD3d 1100; People v Morales, 36 AD3d at 632).
The defendant was not deprived of the effective assistance of counsel (see Strickland v Washington, 466 US 668; People v Benevento, 91 NY2d 708; People v Baldi, 54 NY2d 137).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
RIVERA, J.P., AUSTIN, MILLER and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court